Order of the Surrogate’s Court of Kings County denying appellants’ motion for an order directing the signing and entry of a decree, theretofore submitted, which denied probate of the last will and testament of the decedent, reversed on the law, with twenty-five dollars costs and disbursements to appellants, payable out of the estate, and the motion granted, without costs. The failure of the proponent to comply with the conditions imposed by the order setting aside the verdict and granting a new trial entitled the contestants to a decree denying probate. The appeal from a part of the last-mentioned order by the proponent, and from the whole thereof by the appellants was not efficient to stay the entry of the decree. After the entry of such decree, if the respondents are so advised, they may appeal therefrom and on that appeal bring up *783for review the alleged objectionable part of the order granting, upon condition, their motion for a new trial. [See ante, p. 780.] Close, P. J., Carswell, Johnston, Taylor and Lewis, JJ., concur. [See post, pp. 826, 905, 912.]